Citation Nr: 0011736	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-17 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Waiver of recovery of a loan guaranty indebtedness.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant was separated from active duty in January 1977, 
following over 20 years of active service.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision on waiver of indebtedness of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office's Committee on Waivers and Compromises 
(RO).  The appellant's loan guaranty indebtedness has been 
established in the amount of $13,448.97, plus accrued 
interest.  A January 1996 decision of the RO denied the 
appellant's request for a waiver of that indebtedness.  
Following an October 1997 hearing before the RO, the waiver 
decision was modified as reflected in a May 1998 supplemental 
statement of the case.  In April 2000, the appellant's 
representative submitted additional argument to the Board, 
and the case is now ready for further appellate review.  

A review of the record establishes that the appellant has not 
challenged the validity of the loan guaranty indebtedness.  
Accordingly, the Board limits its review to the issue of 
waiver of recovery, as shown on the initial page of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  There was a default in the appellant's VA guaranteed loan 
necessitating a foreclosure of the subject property, 
resulting in a loan guaranty indebtedness of $13,448.97, plus 
accrued interest.

3.  The evidence does not clearly indicate that the appellant 
exercised a willful intent to seek an unfair advantage. 


CONCLUSIONS OF LAW

1.  There was a loss of the property used as security for the 
VA guaranteed loan after default on the loan, that resulted 
in a loss by the VA on the loan guaranty.  38 U.S.C.A. §§ 
5107(a), 5302(c) (West 1991); 38 C.F.R. § 1.964 (1999).

2.  There has been no showing of an indication of fraud, 
misrepresentation or bad faith on the part of the appellant 
in the creation of the loan guaranty debt.  38 U.S.C.A. §§ 
5107(a), 5302(c) (West 1991); 38 C.F.R. § 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is not inherently implausible.  The Board has carefully 
considered all of the evidence of record.  The Board is also 
satisfied that all relevant facts pertaining to the existence 
of bad faith on the part of the appellant in the creation of 
the loan guaranty indebtedness have been properly developed 
to the extent possible.

Factual Background

The documentary evidence before the Board supports the 
following factual summary:  

In July 1989, the appellant and his spouse obtained a 9.5 
percent, VA guaranteed loan in the amount of $43,500, that 
was used to finance the purchase of a home in Port Richey, 
Florida for the purchase price of $43,500.  They expended 
less than $750 in the transaction.  Monthly payments on 
the loans for principal, interest, taxes and insurance 
were projected to total $424.92.  

In conjunction with the purchase of the property, the 
appellant executed a VA Application for Home Loan 
Guaranty, VA Form 26-1802a, and a VA Report of Home Loan 
Processed on an Automatic Basis, VA Form 26-1820.  In 
those documents, the appellant certified and agreed to 
repay the VA any claim which VA would be required to pay 
the note holder on account of default under the terms of 
the loan.  In qualifying for the loan, the appellant 
reported that he was retired and that he was receiving VA 
disability payments and Social Security Administration 
payments that totaled a gross monthly income of $2,298.  
The appellant's spouse reported no income.  They also 
reported the ownership of real estate valued at $79,800.  

In August 1990, the appellant received notice from VA that 
his disability compensation benefits had been increased to 
$2,344 per month, effective from July 1, 1990.  

The first uncured default on the loan occurred with the 
payment that was due on March 1, 1994.  The note holder 
issued a Notice of Default and Intention to Foreclose to VA 
in May 1994.  The total monthly payments on the loan for 
principal, interest, tax and insurance, were noted to be 
$528.66.  It was noted that the appellant did not live at the 
subject property, but lived at an address in Spring Hill, 
Florida.  It was indicated that the subject property was 
rental property, was not occupied, and was up for sale, and 
that the keys could be obtained from a realtor.  The note 
holder reported that the appellant had been contacted last on 
April 26, 1994, but he could not propose a schedule for 
repayment.  

At some point thereafter, the appellant directed a letter to 
the VA and offered to deed the subject property to VA in lieu 
of foreclosure.  In the letter, the appellant indicated that 
there were no liens on the property.  The appellant stated 
that he would "sign legal papers making VA the owner of the 
property."  

Pursuant to the appellant's request for the acceptance of a 
deed in lieu of foreclosure, a title examination pertaining 
to the subject property was conducted in July 1996.  It 
disclosed that there were no other liens effecting the 
property other than the subject VA guaranteed loan.  

On July 8, 1994, three loan guaranty officers at the RO 
considered the appellant's request for VA's acceptance from 
him of a deed in lieu of foreclosure.  On the Voluntary 
Conveyance Recommendation form, it was noted that the reason 
for the appellant's default on the VA guaranteed loan was a 
loss of income because the renters had moved out, and that 
the appellant had the subject property listed with a realtor 
but was unable to sell it.  It was further noted that the 
property was sitting empty and that it was deteriorating due 
to termite damage.  It was indicated that the anticipated 
loss to VA if the deed in lieu of foreclosure was accepted 
would be $14,663, while the anticipated loss if the loan was 
foreclosed would be $16,634.  It was further noted that the 
appellant had provided no financial data.  Based upon the 
foregoing information, the RO determined that the savings to 
VA of $2,000, and the early remarketing of the property would 
make the acceptance of a deed in lieu of foreclosure more 
advantageous to the government.  It was recommended that the 
deed in lieu of foreclosure be accepted without the appellant 
having to sign a note for the repayment of any anticipated 
deficiency that would be incurred by VA.  

On July 11, 1994, the Chief of VA Loan Service and Claims 
directed a letter to the appellant to notify him that the 
acceptance of his offer of a deed in lieu of foreclosure had 
been approved.  The letter also directed the appellant to 
contact his mortgage company immediately in order to complete 
the transfer of title.  The appellant was warned that if 
transfer of title could not be completed in 30 days from the 
date of the letter, approval would be withdrawn and the 
mortgage company would be advised to proceed with 
foreclosure.   

On July 27, 1994, the note holder directed a letter to the 
appellant and his spouse at their address in Spring Hill, 
Florida, with reference to the deed in lieu of 
foreclosure.  In the letter, there was enclosed a Warranty 
Deed and an Estoppel Affidavit.  The appellant and his 
spouse were directed to sign the documents before a Notary 
Public, and to return the documents to the note holder's 
attorney within 10 days.  The letter stated further, that 
if the deed was not delivered to the attorney within 10 
days of the date of the letter, the note holder would 
proceed with foreclosure.   

On August 9, 1994, the note holder's attorney directed a 
letter to the appellant and his spouse with reference to 
the deed in lieu of foreclosure.  In the letter, the 
attorney thanked the appellant and his spouse for 
providing the signed Warranty Deed, but indicated that the 
Deed needed to be witnessed by two witnesses for each 
signature.  The letter gave specific instructions as to 
how the re-execution of the Warranty Deed needed to be 
carried out.  The letter also requested that the appellant 
and his spouse furnish certain other items, including a 
proof of payment of specific utility bills, and a copy of 
the listing agreement between the appellant and the realty 
company that was listing the subject property for sale, 
together with a copy of a release of that listing 
agreement.  The attorney stated that the items needed to 
be returned within 5 days, or that it would be necessary 
to proceed with foreclosure.  

Communications to and from the note holder and VA, dated 
between August 24, 1994, and September 16, 1994, document 
that the appellant was given two extensions to the 
deadline for returning the requested documents.  In a 
memorandum dated September 2, 1994, a foreclosure 
representative of the note holder indicated that she had 
spoken with the appellant who had advised her that he had 
mailed all of the requested documents to the attorney on 
August 12, 1994.  The attorney had been contacted, 
however, and had not received the documents.  The 
representative of the note holder indicated that she had 
advised the appellant that a new deed and estoppel 
affidavit had been prepared, and would be express mailed 
to him.  

In a memorandum dated September 16, 1994, a foreclosure 
representative of the note holder advised the VA that the 
required documents had yet to be received from the 
appellant, and asked for advice as to whether to proceed 
with foreclosure.  In a letter dated September 20, 1994, 
the VA advised the note holder to continue with 
foreclosure.  

On September 21, 1994, the foreclosure representative of 
the note holder directed a letter to the appellant and his 
spouse.  They were advised that their recent request for a 
deed in lieu of foreclosure had been declined.  They were 
also advised that if their circumstances changed making it 
possible for them to reinstate the account, they should 
contact the note holder's attorney.  

A Complaint for Foreclosure of the VA loan was filed by the 
note holder against the appellant and his spouse on September 
21, 1994.  

In October 1994, a Loan Service Representative of the VA 
directed a letter to the appellant at his address in Spring 
Hill, Florida.  The letter informed him that the note holder 
was taking action to foreclose the home loan, and directed 
the appellant to contact the note holder.  The urgency of the 
matter was imparted, and alternatives to foreclosure were 
suggested.  It was noted that an appraisal of the subject 
property would soon be scheduled.  Finally, it was explained 
that the appellant and his spouse would be held jointly and 
severally liable to the Government for any claim that the VA 
would be required to pay on the loan guaranty.  The appellant 
was emphatically urged to "act promptly" to protect their 
interests.  

A Summary Judgment of Foreclosure was entered against the 
appellant and his spouse in December 1994, in the amount of 
$49,390.30.  

A liquidation appraisal of the subject property was conducted 
in January 1995, and the property was valued at $42,000 in 
"as is" condition.  Based upon this appraisal, the VA 
assigned a specified bid to the note holder of $37,304.00, as 
the minimum amount that the note holder would have to bid at 
the foreclosure in order to preserve its rights under the 
loan guaranty.  

A foreclosure sale of the subject property was held on 
February 23, 1995, wherein the property was offered for 
public sale to the highest and best bidder for cash.  The 
note holder was the successful bidder at the sale for VA's 
specified bid of $37,304.00.  At the time of the foreclosure, 
the outstanding indebtedness of the appellant and his spouse 
totaled $49,959.89.  The note holder elected to convey the 
subject property to the VA for the specified bid.  

In March 1995, the note holder filed a claim with the VA on 
the loan guaranty.  In April 1995, payment was made by the VA 
on the guaranty, and a loan guaranty indebtedness was 
established against the appellant in the amount of 
$12,930.89.  In May 1995, the note holder filed a 
supplemental claim with the VA on the loan guaranty.  In June 
1995, the VA paid $524.08 to the note holder based upon the 
supplemental claim, and the appellant's loan guaranty 
indebtedness was reestablished in the amount of $13,448.97, 
plus accrued interest.  

Following the repair and active marketing of the subject 
property, VA was able to resell it on June 30, 1995 for 
the gross sales price of $36,500.  VA incurred additional 
expenses for the repairs and for realtors fees in the 
transaction.   

In November 1995, the appellant filed a request for a 
waiver of his loan guaranty indebtedness.  In the letter, 
he indicated that when the acceptance of the deed in lieu 
of foreclosure was approved in July 1994, the subject 
property was under contract for sale; therefore, the 
contract had to be canceled.  He indicated that a deed for 
the property was signed by his spouse and him, and was 
notarized.  He added that during his ownership of the 
subject property, he had expended $8,700 towards 
improvements.  He argued that once the locks on the house 
were changed, his responsibilities toward the house were 
over.  

In a January 1996 decision on waiver, the RO found that 
there was "a willful intention on the part of the 
appellant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  
They determined that this constituted bad faith on the 
part of the appellant and that waiver was thus precluded.  
In January 1997, the appellant filed a notice of 
disagreement with this decision, to which a statement of 
the case was issued in April 1997.  

In June 1997, the appellant's response to the statement of 
the case was construed by the RO as a substantive appeal 
of the waiver decision.  In this statement, the appellant 
argued that once the VA accepted a deed in lieu of 
foreclosure from him, it was his understanding that it 
ended any further obligation for the subject property.  He 
also requested a hearing before the RO.  

At a hearing before a hearing officer at the RO in October 
1997, the appellant testified that soon after he purchased 
the subject property, he qualified for special adaptive 
housing from VA.  He stated that the subject house was too 
small for special adaptive housing purposes, and so he put it 
on the market in 1990 through a real estate agency.  He 
indicated that the house stayed on the market until 1993, 
when they decided to move out.  At that point, they decided 
to put it up for rent.  The appellant testified that soon 
thereafter, he began to have serious medical problems.  He 
recalled that his request for a deed in lieu of foreclosure 
was eventually accepted by VA, and that he received the deed 
to be signed and took it to a Notary Public at the bank.  He 
recalled that he and his spouse signed the deed and sent it 
back, but that he received a call from VA a few days later, 
and was told that the deed had been signed in the wrong 
block, and so another deed would be sent.  He testified that 
they received the second set of documents, signed them, and 
sent them back the same day by first class mail.  He stated 
that he did not recall receiving any further letter from VA, 
including the October 10, 1994 letter.  He noted, however, 
that his spouse was in the hospital for three weeks beginning 
September 8, 1994, and he simply thought that the matter had 
been settled since he had signed the deed twice.  

The appellant testified further that in January 1993, he and 
his spouse purchased a home for $76,750.  He indicated that 
he paid for this with a $38,000 special adaptive housing 
grant from VA, the assumption of a loan in the amount of 
$24,000, and a $17,000 second mortgage loan.  He stated that 
he was able to pay off the $17,000 second mortgage prior to 
September 1994.  The appellant also testified that at the 
time, they owned three other pieces of property worth 
$170,000, that his spouse had owned prior to their marriage.  

The appellant testified further that it was his belief that 
when he signed the deed and sent it to the note holder, he no 
longer had any obligation under the loan.  He stated that 
thereafter, he couldn't understand why he was being served 
foreclosure papers.  He also stated that he gave the key to 
the house to the appraiser, and because the appraiser 
accepted the key and never returned it, he believed that they 
had no authority over the house.  He emphasized that they 
sent the deed back and thought everything was OK.   

In May 1998, the RO issued a supplemental statement of the 
case that once again found bad faith on the part of the 
appellant in the establishment of the loan guaranty 
indebtedness, thereby precluding consideration of a waiver 
under the principles of equity and good conscience.  The 
RO amended their decision, however, in deference to the 
holding of the Court of Appeals for Veterans Claims 
(Court) in Richards v. Brown 9 Vet. App. 255 (1996).  The 
RO stated that their finding of bad faith was based now 
upon evidence of record showing that the appellant's 
actions were undertaken with a willful intent to seek an 
unfair advantage, with knowledge of the likely 
consequences, resulting in a significant loss to the 
Government.  

Analysis

The law precludes a waiver of recovery of an overpayment or a 
waiver of collection of any indebtedness where an indication 
of any one of the following elements is found to exist:  (1) 
Fraud, (2) misrepresentation, or (3) bad faith. 38 U.S.C.A. 
§ 5302(c).  Upon this finding, any contentions or evidence 
pertaining solely to the question of whether equity and good 
conscience necessitates a waiver, such as it relates to undue 
hardship, etc., becomes "moot."

The applicable VA regulatory definition of "bad faith" is 
conduct "that is undertaken with intent to seek an unfair 
advantage with knowledge of the likely consequences, and 
results in a loss to the government."  38 C.F.R. 
§ 1.965(b)(2) (1998); Richards v. Brown, 9 Vet. App. 255 
(1996).  VA regulation also indicates that the term "bad 
faith" "generally describes unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense."  38 
C.F.R. § 1.965(b)(2).  

It has been a well-settled principal in the VA home loan 
program that "bad faith" would most likely exist when a 
veteran-obligor abandons a VA guaranteed property and the 
mortgage payments associated with the underlying loan, despite 
having the financial ability to make mortgage payments.  It 
was on that basis that the RO found that "there was a willful 
intention on the part of the claimant to seek an unfair 
advantage," thereby determining that "bad faith," on the part 
of the appellant existed obviating their necessity for further 
consideration of a waiver.  It was noted by the RO that the 
appellant had a relatively substantial income from his VA and 
Social Security benefits and, in addition, that he had 
substantial real estate assets that were available for 
repayment of the loan prior to default.

Although the actions of the appellant prior to and following 
his default on the VA guaranteed loan are indeed suspect, the 
Board cannot concur with the conclusion of the RO.  Just as 
there are various bases for a finding of bad faith, there are 
also many circumstances which can significantly dilute or 
negate a finding of the willful intention to seek an unfair 
advantage.  The evidence before us presents such a case.  It 
is clear from the record that the appellant participated in 
the VA loan guaranty program to his great advantage.  
However, it cannot be determined from the evidence of record 
that he had the requisite willful intention to seek an unfair 
advantage prior to, or contemporaneous with, the initial 
default on the VA guaranteed loan.  

The appellant has presented evidence that supports the 
position that he did not intentionally abandon the VA 
guaranteed loan, per se.  Once he had qualified for adaptive 
housing benefits, he took steps to sell and then rent the 
subject property. Then, following the initial default on the 
loan, he communicated with the note holder and VA to seek an 
alternative to foreclosure.  Significantly, in the review of 
the appellant's offer of a deed in lieu of foreclosure, VA 
was not concerned about whether he had the financial 
resources to avoid the default in the first place.  
Essentially, by initially agreeing to the acceptance of a 
deed in lieu of foreclosure from the appellant without 
reviewing any of his financial information or requiring that 
he enter into a deficiency repayment plan, VA had ostensibly 
acquiesced to the circumstances leading to the default on the 
loan.  It is not insignificant to the issue of bad faith that 
the evidence shows that the appellant and his spouse had at 
least submitted one executed deed to the note holder's 
attorney thus evidencing de facto compliance with the 
agreement they had reached with VA.  

In reality, it was the appellant's inexplicable failure to 
fully cooperate thereafter with the note holder and the VA in 
the consummation of his offer of the deed in lieu of 
foreclosure that led to the loan guaranty indebtedness.  
Although that failure to act on the part of the appellant may 
have bordered on gross neglect, it can not be determined from 
the evidence of record that the appellant had an intention to 
seek an unfair advantage following VA's decision to accept 
the deed in lieu of foreclosure.  In fact, the appellant's 
failure to act, for whatever reason, worked principally to 
his own disadvantage.  The appellant has shown only a very 
sparse memory of the events of that time, and has very 
tentatively offered as an explanation for his behavior the 
anxiety surrounding his spouse's illness.  The Board could 
conjure various explanations as to why the appellant was 
acting more self-serving when he refused to comply with the 
relatively simple demands of the VA and the note holder in 
their attempts to finalize the transfer of the subject 
property to VA.  Without supporting evidence, however, such 
explanations would merely reach the level of speculation, and 
cannot serve to provide the requisite indication of bad faith 
such as to preclude further consideration of waiver.  

The RO has found that the appellant failed to meet his 
mortgage payment obligation despite having the financial 
ability to do so.  This is not entirely inconsistent with the 
facts, but does not take into consideration the mitigating 
events outlined above.  This is not to say that the appellant 
is without fault in the creation of the debt in his actions 
both before and after the default; only that the available 
evidence does not clearly show the appellant's willful intent 
to seek an unfair advantage.  On an overview, the Board finds 
that the positive and negative evidence is in equipoise, and 
thus, there is no preponderant showing of the requisite 
"willful intent" on the part of the appellant in the creation 
of the loan guaranty debt, fundamental to a finding of an 
indication of "bad faith".

ORDER

Waiver of recovery of a loan guaranty debt is not precluded 
by reason of a finding of bad faith on the part of the 
appellant.  To this extent, the appeal is granted.


REMAND

In light of the foregoing decision, it is now incumbent upon 
the RO to determine whether a waiver should be granted in 
accordance with 38 U.S.C.A. § 5302 (West 1991) and 38 C.F.R. 
§ 1.965(a) (1999).  Consequently, the case is remanded to the 
RO for the following:

1.  The appellant should be provided with 
an opportunity to submit any additional 
evidence that he may have with respect to 
his request for a waiver of his loan 
guaranty indebtedness.  

2.  When the above development has been 
completed to the extent possible, the 
appellant's claim should be reviewed by 
the RO.  If the appellant's request 
continues to be denied, he and his 
representative should be provided with a 
supplemental statement of the case 
reflecting the amended decision on waiver 
of indebtedness.  The supplemental 
statement of the case should specifically 
include the law and regulations 
concerning the "equity and good 
conscience" standard used in the 
determination of whether a waiver should 
be granted in accordance with 38 U.S.C.A. 
§ 5302 (West 1991) and 38 C.F.R. § 
1.965(a) (1999).  The RO should formulate 
a decision reflecting those of the six 
enumerated elements which they have 
considered in their determination under 
the standard of "equity and good 
conscience," and any other elements which 
have been considered but are not 
enumerated in the regulations, such as 
whether the appellant's actions mitigated 
the amount of the indebtedness, or in the 
alternative whether they added to that 
debt.  In that regard, the Board notes 
that since the appellant is in receipt of 
VA disability compensation benefits, the 
question of whether the withholding of 
any of those benefits for collection of 
the indebtedness would defeat the purpose 
or nullify the objective for which those 
benefits were intended, must be 
specifically addressed.  

If the appellant disagrees with any determination made by the 
RO, he should be given an adequate opportunity to respond 
thereto.  The purpose of this remand is to procure clarifying 
data and to ensure due process of law.  The Board intimates 
no opinion, legal or factual, as to the determination 
warranted in this case by reason of this remand.  No action 
is required by the appellant until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

